Title: To George Washington from Comfort Sands, 17 June 1782
From: Sands, Comfort
To: Washington, George


                  
                     Sir
                     Fishkill 17th June 1782
                  
                  By Messrs Stewart & Livingston we are inform’d that your
                     Excellency requests to know what Money is due us from Mr Morris for your
                     information we inclose you a State of our Account up to the first Inst., which
                     we believe is right, but as we have not as yet been Able to get any of our
                     Accounts settled, there may perhaps be some trifling mistakes.
                  Of the Public we have received a Quantity of Provisions which
                     also remains unsettled.
                  We proposed to Mr Morris to pay him 5000 pounds on that Account
                     and requested the Balance, to which he reply’d; that by the disappointments he
                     had met with from the States. it was not in his power to grant our request, that
                     he would pay us 10.000 dollars in his Notes of which we might exchange some in
                     Jersey which we did 3.000 Dollars. we Inform’d him that the Notes would not
                     answer. for supplies for the Army. That we however would take them and do as
                     well as we Could with them. that if he could not on his part of the Contract.
                     comply and make regular payments in Specie, it would be impossible for us to
                     perform our part. which the Commander in Chief fully expected. We are however
                     convinced that Mr Morris makes us the payments. as fast as it is in his power,
                     his dependance is we expect on the States and we are perswaded they will
                     disappoint him.
                  We are much embarassed for Money and know not how we shall get
                     provisions without; we on our part will do all we can—this we have told him and
                     if there is a failure in the supplies, it will be for want thereof—If the
                     Public will pay us According to Contract. we will engage on our part that
                     nothing shall be wanting—If on the Contrary we expect your Excellency will
                     make every Allowance for us, and you may rest assured. that every exertion Shall
                     be made by us. in our perplexed situation. We are Sir—with the greatest respect
                     & esteem your Excellencies—Obedt—& very humble servants
                  
                     Comfort Sands & Co.
                     
                  
               